FLOYD R. GIBSON, Senior Circuit Judge.
The sole issue on remand is whether the City of Little Rock, Arkansas may be held liable for the unconstitutional discharge of a municipal court clerk by a municipal judge in 1981. Twice now our decision holding the City of Little Rock liable by a divided court has been vacated and remanded by the United States Supreme Court. In 1986 the Court remanded for further consideration in light of Pembaur v. City of Cincinnati, 475 U.S. 469, 106 S.Ct. 1292, 89 L.Ed.2d 452 (1986). Our decision on remand was then vacated for reconsideration in light of City of St. Louis v. Praprotnik, — U.S. -, 108 S.Ct. 915, 99 L.Ed.2d 107 (1988). Because we believe that Praprotnik supports municipal liability in the instant case, we affirm the order of the district court holding the City of Little Rock liable.
I. BACKGROUND
Defendant, William R. Butler, was an elected municipal judge for the City of Little Rock traffic court. Plaintiffs, Debbie Williams and Linda Stanley, were hired by Butler as clerks for his court. On several different occasions Williams and Stanley saw Butler deliberately destroy traffic tickets. When Butler learned that Williams had notified the police, he fired her. Stanley was subpoenaed before a grand jury which was investigating possible corruption in the municipal traffic court. After testifying about Butler, she allegedly was harassed until she resigned.
Williams and Stanley filed this 42 U.S.C. § 1983 lawsuit against Butler in his official capacity alleging that their First Amendment rights had been violated. Although Butler was named in his official capacity,1 he filed a third-party complaint against the City contending that it was liable for any damages assessed against him. A jury trial resulted in a defense verdict on Stanley’s claim and an award of $40,000 compensatory damages on Williams’s claim. The district court found in favor of Butler on his third-party complaint against the City.
The district court found that the City had delegated to Butler the authority to make City policy as to employment matters in his court. The undisputed evidence showed that at the time of his election in 1969 Butler was given carte blanche authority to hire and fire his employees. In his response to requests for admissions, Butler admitted that his personnel served at his “sole pleasure.” He further admitted that he did not consult the City personnel office before firing Williams.
Butler testified at trial that after his election in 1969 he was told by the City personnel director that “it had always been traditional that the City of Little Rock left [assembling a court staff] up to the judges of the courts.” The personnel office’s involvement was minimal; it handled the paperwork — insurance, etc. — of new court employees.
At the conclusion of the evidence regarding the City’s liability the district court stated:
*1400I conclude from the evidence in the case that the City of Little Rock established Judge Butler as the chief administrative officer of Little Rock Municipal Court Division; two, that he had sole exclusive control of the hiring, termination, discipline, [and] discharge of his employees * * * * I think the City turned over to him, gave him the authority and responsibility administering personnel decisions in the Little Rock Municipal Court * * * * I think he not only set policy, he did it all.
The district court also prepared a post-trial memorandum in which it stated:
In this case, the undisputed facts are that plaintiffs were hired by Judge Butler, an official of the City; he controlled and supervised their work * * * * The authority to make employment decisions was given to Butler by the city personnel officer when Butler took office a number of years ago.
On appeal a panel of this court, in a two to one decision, affirmed the district court’s judgment that the City was liable for Butler’s unconstitutional discharge of Williams. Williams v. Butler, 746 F.2d 431 (8th Cir.1984). That decision was vacated, however, when rehearing en banc was granted. On rehearing the judgment of the district court was affirmed by an equally divided court. Williams v. Butler, 762 F.2d 73 (8th Cir.1985). The United States Supreme Court then granted the City’s petition for a writ of certiorari and vacated the judgment of the en banc court, remanding the case for reconsideration in light of Pembaur.
On remand the court en banc once again affirmed the judgment of the district court. Williams v. Butler, 802 F.2d 296 (8th Cir.1986) (7-5 decision). The majority noted that “Butler was delegated final policymak-ing authority concerning employment matters in the municipal court, and that he acted pursuant to that authority when he chose to discharge Williams for exercising her first amendment rights.” Id. at 299-300. The majority held that Butler possessed final policymaking authority rather than merely the discretion to hire and fire employees. Id. at 301. Once again the Supreme Court granted the City’s petition for a writ of certiorari and vacated our decision with directions to reconsider in light of Praprotnik. — U.S. -, 108 S.Ct. 1102, 99 L.Ed.2d 264.
II. DISCUSSION
It is now axiomatic that although municipalities are not wholly immune from suit under 42 U.S.C. § 1983, they may not be held liable on the theory of respondeat superior. In Monell v. Department of Soc. Servs., 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978), the Supreme Court reversed its decision in Monroe v. Pape, 365 U.S. 167, 81 S.Ct. 473, 5 L.Ed.2d 492 (1961), and held that municipalities are “persons” within the meaning of 42 U.S.C. § 1983. Pursuant to Monell, municipal liability will attach when “the action that is alleged to be unconstitutional implements or executes a policy statement, ordinance, regulation, or decision officially adopted and promulgated by that body’s officers.” 436 U.S. at 690, 98 S.Ct. at 2036. Less formal governmental actions may also result in liability if “practices of state officials [are] so permanent and well settled as to constitute a ‘custom or usage’ with the force of law.” Id. at 691, 98 S.Ct. at 2036 (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 167-68, 90 S.Ct. 1598, 1613-14, 26 L.Ed.2d 142 (1970)).
The Court in Monell stressed the inapplicability of respondeat superior to § 1983 lawsuits reasoning that a municipality can not be held liable simply for employing a tortfeasor because § 1983 addresses actions which “subject or cause to be subjected,” any person to the deprivation of federally protected rights. Municipalities do not cause deprivations simply by hiring tort-feasors, the Court reasoned. 436 U.S. at 691-92, 98 S.Ct. at 2036-37.
Given the Court’s statement in Monell that the full contours of municipal liability were to be left for another day, id. at 695, 98 S.Ct. at 2038, it is not surprising that the Court has taken several opportunities to flesh-out its holding in Monell. It is *1401with two of these cases that we are especially interested.
In Pembaur the Court granted certiorari to determine “whether, and in what circumstances, a decision by municipal policymakers on a single occasion” may result in municipal liability under § 1983. The lower court in Pembaur held that a single unconstitutional act can not establish official policy. The Supreme Court reversed and set forth several guiding principles: First, a municipality may be held liable for actions which it “officially sanctioned or ordered.” 475 U.S. at 480, 106 S.Ct. at 1298. Second, only officials possessing final policymaking authority can subject a municipality to § 1983 liability. Id. at 483, 106 S.Ct. at 1300. Third, whether an official possesses final policymaking authority is a question of state law. Id. Finally, the official must possess final policymaking authority in the area in which the challenged conduct occurred. Id. at 483-84, 106 S.Ct. at 1300-01.
The Court illustrated the fourth principle as follows:
Thus, for example, the County Sheriff may have discretion to hire and fire employees without also being the county official responsible for establishing county employment policy. If this were the case, the Sheriff’s decisions respecting employment would not give rise to municipal liability, although similar decisions with respect to law enforcement practices, over which the Sheriff is the official policymaker, would give rise to municipal liability. Instead, if county employment policy was set by the Board of County Commissioners, only that body’s decisions would provide a basis for county liability. This would be true even if the Board left the Sheriff discretion to hire and fire employees and the Sheriff exercised that discretion in an unconstitutional manner; the decision to act unlawfully would not be a decision of the Board. However, if the Board delegated its power to establish final employment policy to the Sheriff, the Sheriff’s decisions would represent county policy and could give rise to municipal liability.
Id. at 483 n. 12, 106 S.Ct. at 1300 n. 12 (emphasis in original).
The Court concluded that “municipal liability under § 1983 attaches where — and only where — a deliberate choice to follow a course of action is made from among various alternatives by the official or officials responsible for establishing final policy with respect to the subject matter in question.” Id. at 483-84, 106 S.Ct. at 1300.
This brings us to Praprotnik, the case in light of which we are to reconsider the City of Little Rock’s liability. In Praprotnik the plaintiff, an employee of the City of St. Louis, filed a § 1983 suit against the City alleging that his First Amendment rights had been violated when the City transferred and later layed him off in response to his appeal of an earlier suspension. A jury trial resulted in a verdict in favor of the plaintiff and the City appealed.
A panel of this court affirmed, holding that Praprotnik’s immediate supervisors rather than the Civil Service Commission, established final policy with respect to his termination. Although Praprotnik had the right to appeal his transfer and termination to the commission, the “highly circumscribed scope of review” convinced this court that final policymaking authority actually rested with the supervisors. Praprotnik v. City of St. Louis, 798 F.2d 1168, 1175 (8th Cir.1986).
The Supreme Court granted certiorari and reversed and remanded. City of St. Louis v. Praprotnik, — U.S. -, 108 S.Ct. 915, 99 L.Ed.2d 107 (1988). The majority concluded that the City’s failure to exercise de novo review of the employment decisions did not render those decisions “final”.
The Court began by reiterating that poli-cymaking officials are to be identified by reference to state law. “Authority to make municipal policy may be granted directly by a legislative enactment or may be delegated by an official who possesses such authority, and of course, whether an official has final policy-making authority is a question of state law.” Id. 108 S.Ct. at 924 *1402(quoting Pembaur, 475 U.S. at 483, 106 S.Ct. at 1300).
Many difficulties can arise, however, when policymaking authority is delegated from one official to another. When this happens, the Court stated, two guidelines should be followed: First, the Court reaffirmed the longstanding principle that municipalities may not insulate themselves from liability simply by delegating their policymaking to others because “a plaintiff may be able to prove the existence of a widespread practice that, although not authorized by written law or express municipal policy, is ‘so permanent and well settled as to constitute a ‘custom or usage’ with the force of law.’ ” Id. 108 S.Ct. at 925-26 (quoting Adickes, 398 U.S. at 167-68, 90 S.Ct. at 1613-14).
Second, the Court noted that “the authority to make municipal policy is necessarily the authority to make final policy.” Id. at 926 (emphasis in original). Further,
[w]hen an official’s discretionary decisions are constrained by policies not of that official’s making, those policies, rather than the subordinate’s departures from them, are the act of the municipality. Similarly, when a subordinate’s decision is subject to review by the municipality’s authorized policymakers, they have retained the authority to measure the official’s conduct for conformance with their policies. If the authorized policymakers approve a subordinate’s decision and the basis for it, their ratification would be chargeable to the municipality because their decision is final.
Id. (emphasis in original).
Guided by these principles the Court held that the City of St. Louis had not delegated final policymaking authority to Praprot-nik’s supervisors. “Simply going along with discretionary decisions made by one’s subordinates * * * is not a delegation to them of the authority to make policy.” Id. 108 S.Ct. at 927.
In light of the Supreme Court’s decision in Praprotnik we hold that § 1983 liability may be imposed upon the City of Little Rock in this case. We begin our analysis by noting that a very fine line exists between delegating final policymak-ing authority to an official, for which a municipality may be held liable, and entrusting discretionary authority to that official, for which no liability attaches. The distinction, we believe, lies in the amount of authority retained by the authorized policymakers. A clear message from Praprotnik is that an incomplete delegation of authority — i.e., the right of review is retained — will not result in municipal liability, whereas an absolute delegation of authority may result in liability on the part of the municipality.
We believe that this case clearly involves an absolute delegation of authority. Regarding employment matters in his court, Butler had been delegated carte blanche authority in 1969 and was exercising that authority when he hired and when he fired Williams. Thus, under state law Butler was exercising final policymaking authority in his court. Unlike the plaintiff in Praprotnik, Williams had no internal avenues of appeal available to challenge her termination; Butler’s decision was final. We emphasize that Butler’s authority was not constrained by any other policymaker. In fact, the City’s original position in this tortuous litigation was that Butler alone controlled employment matters in municipal court. In the counterclaim the City stated, “The City of Little Rock has always agreed with the plaintiffs’ contention that defendant Butler is responsible for hiring and terminating his chief clerk and deputy clerks.” In its brief in support of a motion to dismiss the City argued that it was not empowered to hire or fire municipal court employees.
The City took a similar position in its responses to Williams’s requests for admissions. For example, the City admitted that pursuant to Arkansas statute, Butler was granted authority to employ a chief clerk and two clerks and that the City did not participate in the employment process of Williams. The City also admitted that Butler had the sole authority to discharge his chief clerk or deputy clerks and to determine their working conditions. This is also supported by the Personnel Policies *1403Statement for Little Rock Municipal Court Employees which exempts municipal court employees from the City’s policy statements and treats municipal court employees differently and completely separate from any other municipal employee. Municipal court employees were placed under the exclusive jurisdiction of the municipal court judge for whom they worked.
The City now argues that although Butler may have been given the discretion to hire and fire his staff, he was never delegated final policymaking authority. “[T]o hold the City liable for Butler’s acts, [Williams] had to prove that Butler was authorized by the City to fire an employee for attempting to uncover corruption,” the City argues. This argument, we believe, graphically illustrates the City’s misunderstanding of the requirements of municipal liability. Granted, if Williams had proved that the City, through its governing body, had authorized her termination, then the City would obviously be liable. But by delegating final policymaking authority to Butler the City exposed itself to liability for any unconstitutional actions taken by him pursuant to that authority. See Pemb-aur, 475 U.S. at 480-81, 106 S.Ct. at 1298-99. It begs the question to say that because the City did not expressly authorize Williams’s termination the City can not be held liable. Because he was given final policymaking authority, Butler was, in effect, the City; his actions were the City’s actions. The Court in Pembaur stated that “[t]he ‘official policy’ requirement was intended to distinguish acts of the municipality from acts of employees of the municipality, and thereby make clear that municipal liability is limited to action for which the municipality is actually responsible.” Id. at 479-80, 106 S.Ct. at 1298 (emphasis in original). In the instant case the City of Little Rock is liable because it, through Butler, fired Williams. As the elected official acted so did the municipality.
Another predicate for the City’s liability is that the Arkansas General Assembly, Ark.Stat.Ann. § 22-704.1(45) (Supp.1985), authorized municipal judges to employ persons to fill staff positions in that court.2 As noted in Pembaur at 483, 106 S.Ct. at 1300 “authority to make municipal policy may be granted directly by legislative enactment.” This places municipal judges in the City of Little Rock as the official policymaker in hiring and firing staff. And, Butler in his official capacity as a municipal judge was exercising traditional municipal functions. It does appear both by legislative enactment and by a long established custom and practice that Butler was the official policymaker for the hiring and firing of his staff.
We stress that our holding does not impose liability upon the City on the theory of respondeat superior. The City granted Butler absolute authority to determine and administer employment policy in his court, a municipal court exercising traditional municipal functions. Because of this grant of authority the City may properly be held liable for the illegal discharge of Williams.
III. CONCLUSION
Because we hold that Butler possessed final policymaking authority with respect to employment matters in the municipal court, and because he was exercising that authority when he illegally discharged Williams, we affirm the order of the district court holding the City of Little Rock liable.

. Suits brought against individuals in their official capacities are, in essence, suits against the city. See Monell v. Department of Soc. Servs., 436 U.S. 658, 690 n. 55, 98 S.Ct. 2018, 2035 n. 55, 56 L.Ed.2d 611 (1978).


. "The Judge of the Second Division [of the Little Rock Municipal Court] is authorized to employ * * * one Chief Court Clerk * * * [and] * * * two Court Clerks." Ark.Stat.Ann. § 22-704.1(45) (Supp.1985).